     Case 2:20-cv-00240-TOR    ECF No. 28   filed 04/27/21   PageID.467 Page 1 of 2




 1

 2

 3

 4

 5                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WASHINGTON
 6

 7   VMRD, INC. a Washington
     corporation,                               NO: 2:20-CV-0240-TOR
 8
                           Plaintiff,          ORDER OF DISMISSAL WITH
 9                                             PREJUDICE
          v.
10
     PIVETDX, INC., a Washington
11   corporation, SAMPATH SRIKANTH
     and DANA SRIKANTH, individually
12   and as husband and wife, and
     JOANNA RZEPKA and GRZEGORZ
13   RZEPKA, individually and as husband
     and wife,
14
                              Defendants,
15
     SAMPATH SRIKANTH and
16   JOANNA RZEPKA,

17                   Counter Claimants,
          v.
18
     VMRD, INC. a Washington
19   corporation,

20                  Counter Defendant.



      ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00240-TOR      ECF No. 28    filed 04/27/21   PageID.468 Page 2 of 2




 1         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss All

 2   Claims and Counterclaims (ECF No. 27). The parties agree that this lawsuit and

 3   all claims and counterclaims should be dismissed in their entirety with prejudice

 4   and without an award of fees or costs to any party. The Court has reviewed the

 5   record and files herein, and is fully informed.

 6         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action by filing

 7   a stipulation signed by all parties who have appeared.

 8   ACCORDINGLY, IT IS HEREBY ORDERED:

 9      1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulation, this action and

10         all the claims and counterclaims herein, are DISMISSED with prejudice and

11         without an award of fees or costs to any of the Parties.

12      2. All deadlines, hearings, and trial are VACATED.

13         The District Court Executive is directed to enter this Order and Judgment of

14   Dismissal, furnish copies to counsel, and CLOSE the file.

15         DATED April 27, 2021.

16

17                                  THOMAS O. RICE
                                 United States District Judge
18

19

20




        ORDER OF DISMISSAL WITH PREJUDICE ~ 2
